Exhibit 10(t)
December 28th, 2009

     
To:
  Neal L. Patterson
 
   
 
   
RE:
  Notice of Change of Aircraft Provided Under Time Sharing Agreement (“Notice”)
 
   
 
   

     This Notice is provided under the Aircraft Time Sharing Agreement dated
February 7, 2007, between Cerner Corporation as Operator and Neal L. Patterson
as User (the “Agreement”. Please be advised of the following changes to the
Aircraft provided under the Agreement:

  1.   As of September 18th, 2009, that certain Hawker 4000 aircraft,
manufacturer’s serial number RC-28, bearing United States Registration Number
N979TM is added;     2.   As of September 18th, 2009, that certain 900XP Hawker
aircraft, manufacturer’s serial number HA-75 bearing United State Registration
Number N979TM is deleted.

     Each of the aircraft provided under the Agreement shall be referred to as
the “Aircraft”.
     TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 (FORMERLY 91.54) OF THE
FEDERAL AVIATION REGULATIONS.
(A) CERNER CORPORATION (“OPERATOR”) HEREBY CERTIFIES THAT IN ACCORDANCE WITH THE
PROVISIONS OF FAR PART 91, THE AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED WITHIN
THE 12 MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT OR, IF THE AIRCRAFT IS
LESS THAN 12 MONTHS OLD, SINCE NEW AND ALL APPLICABLE REQUIREMENTS FOR THE
MAINTENANCE AND INSPECTION THEREUNDER HAVE BEEN MET.
(B) CERNER CORPORATION (“OPERATOR”) AGREES, CERTIFIES AND KNOWINGLY ACKNOWLEDGES
THAT WHEN THE AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, IT SHALL BE KNOWN AS,
CONSIDERED, AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT.
(C) AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL AVIATION REGULATIONS BEARING
ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE LOCAL FLIGHT STANDARDS DISTRICT
OFFICE. OPERATOR FURTHER CERTIFIES THAT IT WILL SEND A TRUE COPY OF THIS
EXECUTED AGREEMENT TO: FEDERAL AVIATION ADMINISTRATION, AIRCRAFT REGISTRATION
BRANCH, ATTN: TECHNICAL SECTION, P. O. BOX 25724, OKLAHOMA CITY, OKLAHOMA,
73125, WITHIN 24 HOURS OF ITS EXECUTION, AS PROVIDED BY FAR 91.23(c)(1).

 



--------------------------------------------------------------------------------



 



            Sincerely,

Cerner Corporation (Operator)
      By:   /s/ Marc G. Naughton         Name:   Marc G. Naughton       
Title:   Senior Vice President and Chief Financial Officer  

 



--------------------------------------------------------------------------------



 



         

December 28th, 2009

     
To:
  Clifford W. Illig
 
   
 
   
RE:
  Notice of Change of Aircraft Provided Under Time Sharing Agreement (“Notice”)
 
   
 
   

     This Notice is provided under the Aircraft Time Sharing Agreement dated
February 7, 2007, between Cerner Corporation as Operator and Clifford W. Illig
as User (the “Agreement”). Please be advised of the following changes to the
Aircraft provided under the Agreement:

  3.   As of September 18th, 2009, that certain Hawker 4000 aircraft,
manufacturer’s serial number RC-28, bearing United States Registration Number
N979TM is added;     4.   As of September 18th, 2009, that certain 900XP Hawker
aircraft, manufacturer’s serial number HA-75 bearing United State Registration
Number N979TM is deleted.

     Each of the aircraft provided under the Agreement shall be referred to as
the “Aircraft”.
     TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 (FORMERLY 91.54) OF THE
FEDERAL AVIATION REGULATIONS.
(A) CERNER CORPORATION (“OPERATOR”) HEREBY CERTIFIES THAT IN ACCORDANCE WITH THE
PROVISIONS OF FAR PART 91, THE AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED WITHIN
THE 12 MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT OR, IF THE AIRCRAFT IS
LESS THAN 12 MONTHS OLD, SINCE NEW AND ALL APPLICABLE REQUIREMENTS FOR THE
MAINTENANCE AND INSPECTION THEREUNDER HAVE BEEN MET.
(B) CERNER CORPORATION (“OPERATOR”) AGREES, CERTIFIES AND KNOWINGLY ACKNOWLEDGES
THAT WHEN THE AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, IT SHALL BE KNOWN AS,
CONSIDERED, AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT.
(C) AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL AVIATION REGULATIONS BEARING
ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE LOCAL FLIGHT STANDARDS DISTRICT
OFFICE. OPERATOR FURTHER CERTIFIES THAT IT WILL SEND A TRUE COPY OF THIS
EXECUTED AGREEMENT TO: FEDERAL AVIATION ADMINISTRATION, AIRCRAFT REGISTRATION
BRANCH, ATTN: TECHNICAL SECTION, P.O. BOX 25724, OKLAHOMA CITY, OKLAHOMA, 73125,
WITHIN 24 HOURS OF ITS EXECUTION, AS PROVIDED BY FAR 91.23(c)(1).

 



--------------------------------------------------------------------------------



 



            Sincerely,

Cerner Corporation (Operator)
      By:   /s/ Marc G. Naughton         Name:   Marc G. Naughton       
Title:   Senior Vice President and Chief Financial Officer   

 